Citation Nr: 0105274	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-24 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to compensation benefits for disability of the 
genitourinary system under 38 U.S.C.A. § 1151 (West Supp. 
2000), based on surgery performed by VA in April 1994.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from March 1942 until March 
1946.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 1999 
rating decision of the Baltimore, Maryland Regional Office 
(RO) which denied benefits under 38 U.S.C.A. § 1151 for 
additional disability following an April 1994 prostatectomy.


REMAND

A review of the clinical evidence of record reveals that the 
veteran underwent a radical retropubic prostatectomy in April 
1994.  A cystoscopy was performed in July 1997 following 
complaints of continuing incontinence.  The cystoscopy 
revealed a large stone at the anastomotic site which was 
adherent to what appeared to be a staple that was protruding 
from the left lateral wall of the urethra.  The stone and two 
staples were removed under anesthesia in August 1997.  The 
veteran underwent cystoscopy in March 1999 for complaints of 
some leakage of urine with bending, straining and coughing.  
It was recorded that he did not complain of any other 
symptoms. 

The veteran now contends that the staples which were left in 
the area of his bladder during prostate surgery caused 
problems beyond what would be expected following such 
surgery, and that this constituted carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA.  It is asserted that the damage 
done to the genitourinary system as a result of the staples 
being left in the urethra resulted in additional disability, 
including incontinence and impotence for which § 1151 
benefits should be granted. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claim in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute his claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, a medical examination for purposes of ascertaining 
current genitourinary status and obtaining a medical opinion 
as to whether the veteran has additional disability, such as 
impotence and incontinence, which is proximately due to the 
fault of VA, or to an event that was not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 
19.9 (2000).

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and apply those portions of the Veterans 
Claims Assistance Act of 2000 that are 
applicable to the veteran's claim.  
Among other things, the RO should notify 
the veteran of "any information, and 
any medical or lay evidence, not 
previously provided to [VA] that is 
necessary to substantiate" his claim.  
In so doing, the RO should indicate to 
the veteran which portion of the 
required information and evidence, if 
any, he is to obtain, and which portion, 
if any, VA will attempt to obtain on his 
behalf.  The veteran should be given a 
reasonable opportunity to respond to the 
RO's communications, and any additional 
evidence received should be associated 
with the claims folder.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo an examination by a 
physician with expertise in problems 
such as the veteran's, who did not take 
part in the April 1994 surgical 
procedure.  The physician should review 
the claims folder (to include any 
material added to the claims folder 
pursuant to the evidentiary development 
requested above) and offer opinions as 
to each of the following questions:

a.  Comparing the veteran's 
genitourinary status immediately prior 
to the time of the surgery in April 1994 
with his condition after the surgery, 
does the veteran have additional 
disability of the genitourinary system 
(i.e., new disability of the 
genitourinary system, or chronic or 
permanent worsening of the pre-existing 
disability)?  If so, what is the nature 
of such additional disability?

b.  If the veteran has additional 
disability of the genitourinary system, 
what is the likelihood that such 
additional disability is the result of 
the surgery, or the retained staples, 
versus merely being coincidental with 
the surgery.

c.  If the veteran has additional 
disability of the genitourinary system 
attributable to the surgery, does the 
additional disability consist of a 
certain or intended result of the 
surgery?  What is the likelihood that 
the additional disability is due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA, or 
that it is due to an event that was not 
reasonably foreseeable?  Were the 
staples which were removed in August 
1997 properly placed?  

A complete rationale for all opinions 
should be provided.

3.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraphs 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

4.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
should be issued.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


